NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 21 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

OLGA NELLY MANCIA-LIMAS;                        No.    17-70340
ELIANY MANCIA-LIMAS,
                                                Agency Nos.       A206-792-128
                Petitioners,                                      A206-792-127

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 13, 2019**
                                 Seattle, Washington

Before: HAWKINS, W. FLETCHER, and BENNETT, Circuit Judges.

      Petitioners Olga Nelly Mancia-Limas (“Olga”) and Eliany Mancia-Limas

(“Eliany”) seek review of a decision of the Board of Immigration Appeals (“BIA”)

denying their claims for asylum, withholding of removal, and Convention Against

Torture (“CAT”) relief. We deny the petition.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      “We review denials of asylum, withholding of removal, and CAT relief for

substantial evidence and will uphold a denial supported by reasonable, substantial,

and probative evidence on the record considered as a whole.” Silva-Pereira v.

Lynch, 827 F.3d 1176, 1184 (9th Cir. 2016) (internal quotation marks and citation

omitted).

      The BIA concluded that neither Petitioner raised before the immigration

judge (“IJ”) the contention that their asylum claims were based upon their

memberships in any particular, discrete social group. We have reviewed the record,

and we agree that Petitioners failed to articulate any protected ground on which

their alleged persecution was or would be based. The BIA therefore did not err by

determining the issue waived. See Matter of W-Y-C- & H-O-B-, 27 I & N Dec. 189,

190 (BIA 2018). Because an asylum applicant must establish that any past

persecution “was on account of one or more protected grounds,” Henriquez-Rivas

v. Holder, 707 F.3d 1081, 1083 (9th Cir. 2013) (quoting Baghdasaryan v. Holder,

592 F.3d 1018, 1023 (9th Cir. 2010)), Petitioners’ waiver is fatal to their claims for

asylum.

      Waiver aside, we also conclude that substantial evidence supports the BIA’s

conclusion that Olga’s claims are not based upon persecution, but rather, at most,

upon harassment. See Hoxha v. Ashcroft, 319 F.3d 1179, 1182 (9th Cir. 2003).

Substantial evidence also supports the BIA’s holding that any persecution suffered


                                          2
by Eliany at the hands of her abusive uncle was not “committed . . . by forces that

the government was unable or unwilling to control.” Henriquez-Rivas, 707 F.3d at

1083. Thus, neither Petitioner has established eligibility for asylum.

      Because Petitioners have failed to meet the lesser burden of proof for

establishing eligibility for asylum, it follows that they cannot meet the higher

standard for withholding of removal. See 8 C.F.R. § 208.16(b); see also Mansour

v. Ashcroft, 390 F.3d 667, 673 (9th Cir. 2004).

      Finally, the BIA denied Petitioners’ application for protection under the

CAT. Petitioners waived their challenge to this denial by failing to substantively

address it in their petition for review. See Rios v. Lynch, 807 F.3d 1123, 1125 n.1

(9th Cir. 2015) (holding that petitioner “abandoned his claims for asylum and CAT

protection by not addressing them with any specificity in his briefs”). We therefore

deny Petitioners’ petition for review with regard to their CAT claims.

      PETITION DENIED.




                                          3